EXHIBIT 21 MEDIWARE INFORMATION SYSTEMS, INC. List of Subsidiaries Subsidiary Name Jurisdiction of Organization Business Name Digimedics Corporation California Mediware Information Systems, Inc. JAC Computer Services, Ltd. (wholly owned subsidiary of Digimedics Corporation) United Kingdom JAC Computer Services, Ltd Mediware Information Systems, B.V. Netherlands Mediware Information Systems, B.V. Mediware Holdings, B.V. Netherlands Mediware Holdings, B.V. Informedics, Inc. Oregon Mediware Information Systems, Inc. Mediware Alternate Care Solutions, Inc. Delaware Mediware Alternate Care Solutions, Inc. Advantage Reimbursement LLC Delaware Advantage Reimbursement LLC Mediware Blood Management LLC Delaware Mediware Information Systems, Inc. Mediware Medication Management LLC Delaware Mediware Information Systems, Inc. Mediware Clinical Management LLC Delaware Mediware Information Systems, Inc.
